ORDER GRANTING LEAVE TO ENTER APPEALABLE JUDGMENT
Petitioner has appealed from a document that purports to be a judgment but does not comply with the requirements of ORCP 70. Rather than dismissing the appeal for lack of a judgment, the court determines that the statutory criteria of ORS 19.033(4) have been met and grants relief under that statute. See Ellis v. Roberts, 302 Or 6, 9-10, 725 P2d 886 (1986).
The court gives the trial court leave to enter an appealable judgment. The decision of the Court of Appeals is vacated. The case is remanded to the Court of Appeals.
If the trial court enters an appealable judgment, appellant may file an amended notice of appeal. Upon the filing of an amended notice of appeal, the Court of Appeals shall deem the appeal to have been taken from the new judgment. If appellant does not file timely an amended notice of appeal from the new judgment, the Court of Appeals may dismiss this appeal without further notice to the parties.
DATED this 17th day of August, 1988.
Berkeley Lent Presiding Justice